DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 7 Jul 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 Jan 2022 has been entered.
 
Amendments Received
Amendments to the claims were received and entered on 6 Jan 2022.

Election/Restrictions
Claims 8–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of polymer characteristics, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 Oct 2019.

Status of the Claims
Withdrawn: 8–11
Canceled: 1, 4–6, 13–29 and 35–41
Examined herein: 2, 3, 7, 30–34, 42 and 43

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 7, 30–34 and 42 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of designing a composition to change the volume of a biological hydrogel.
Mathematical concepts recited in the claims include "a mathematical expression linking biological hydrogel volume changes with molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining an amount of volume change" and "determining molecular weight and concentration of one or more polymers to be used".

Claim 42 recites additional elements that are not abstract idea: "mixing the one or more polymers …" and "contacting the polymeric composition … with the biological hydrogel".  The only limitations that the claim imposes on the polymeric composition is that the polymer have a molecular weight between 100 Da and 5 MDa, and that the concentration of the composition is between 0.05% and 80% w/v.  In the context of polymeric compositions, these are extremely broad ranges that encompass the vast majority of possible polymeric compositions that could be created.  The claims also impose no limitations on the ingredients that actually compose the composition, how the polymers are mixed, or how the composition is "contacted" with the biological hydrogel.  Because the claim does not impose any meaningful limitations on the polymeric composition, its manner of creation, or the manner it is used for "contacting … with the biological hydrogel", these additional claim elements amount to a mere instruction to apply the abstract idea.  Mere instructions to apply the abstract idea do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea, when considered individually, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. creating and using polymeric compositions).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 6 Jan 2022, "Applicant notes that the above language frames the determining steps within the very specific activities of the mixing the one or more polymers and providing a polymeric composition both taking place with the 'practical realm'" (p. 8).
This argument is based on an unreasonable interpretation of the claimed subject matter.  It conflates the scope of the claim with the practice of the invention.  While a person who performs the invention within the scope of the claim may end up determining a specific composition, the claim is not 
With respect to claim 42, the specification states that "contacting the one or more polymers herein described with a biological hydrogel can be performed by depositing a solution containing polymers herein described onto an external surface of a biological hydrogel ex vivo …. The term 'ex vivo' refers to experiments or measurements carried out in or on tissue from an organism in an external environment with the minimum alteration of natural condition" (¶ 00156).  Ex vivo contact does not constitute "a particular treatment or prophylaxis".  In contrast, claim 43 limits the contacting to "in vivo", which does qualify as "a particular treatment or prophylaxis"; consequently, claim 43 has not been rejected under § 101.
"Applicant contends that the claims as a whole are also eligible as significantly more than well-understood, routine and activity [sic] in the field" (p. 9).
First, the examiner has not relied on the rationale of "well-understood, routine and conventional practice in the art" to show that the additional elements are not an inventive concept.  "Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words 'apply it' (or an equivalent)" (MPEP 2106.05(f)).  As explained above, the additional elements of mixing the designed composition and contacting it with a biological hydrogel are nothing more than an instruction to apply 
Second, the steps of "mixing [] one or more polymers" and "contacting the polymeric composition" were, in fact, well-understood, routine and conventional activities in the art prior to the time of invention, as demonstrated by many references of record; e.g. Friedman and Willits.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 7, 12, 30, 31, 33, 34, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, et al. (US 2006/0269485; previously cited); Li (Smart Hydrogel Modeling 2009); and Willits, et al. (Biomaterials 2001; previously cited).
The rejection of claims 7, 12, 30, 31, 33, 34 and 42 is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented limitations of claim 42, and new claim 43.
With respect to claims 42 and 43, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  Friedman teaches mixing the composition (e.g. 0192) and contacting this composition with a mucosal surface (0037, 0167).
Friedman does not teach that that composition was created by "determining molecular weight and concentration of one or more polymers to be used … with a mathematical expression linking biological hydrogel volume changes with polymer molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Li teaches a thermodynamic model of hydrogels (p. 5 § 1.2.1.1).  The model includes an equation of osmotic pressure as a function of solvent and polymer volumes (i.e. "an entropy of mixing contribution"), and of a polymer-solvent interaction parameter (i.e. "an enthalpy of mixing contribution").  "According to the equations, the polymer volume fraction at equilibrium state                         
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                            
                        
                     can be calculated" (top of p. 7).  Li teaches that this model can be used to predict the characteristics and behavior of hydrogel compositions with different ingredients, and specifically "incorporating more hydrophilic or hydrophobic monomers in hydrogel composition is a useful approach to regulate the volume transition behaviour of the hydrogel" (p. 20 § 1.2.1.2).
Friedman also does not teach contacting the composition with the mucosal surface "to obtain the determined amount of change in the biological hydrogel".

With respect to claims 7 and 12, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (MPEP 2144.05 § I).
With respect to claims 30 and 31, Friedman teaches that the composition can be used to treat "polyps of the colon and rectum" (0188), in which case the biological mucosal layer would be colonic mucus.
With respect to claims 33 and 34, Friedman teaches topical application of the composition (0188).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use mathematical modeling of hydrogels, as taught by Li, to design a hydrogel composition, as taught by Friedman, because Willits teaches that altering the structure of a biological mucus layer with an artificial hydrogel has therapeutic benefits.  Given that all these references are directed to hydrogels, that the composition of Friedman can have a wide range of ingredients, and that the modeling method of Li can be used for any kind of hydrogel, said practitioner would have readily predicted that the combination prima facie obvious.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claim 42 above, and further in view of Doganaksoy, et al. (US 2004/0083083).
This rejection is maintained verbatim from the previous Office action.
With respect to claims 2 and 3, Li teaches that "the swelling/deswelling behaviour of the smart hydrogel is distinctly influenced by the monomer composition" (p. 20 § 1.2.1.2); because the model calculates volume numerically, "swelling/deswelling behaviour" constitutes "identifying a percentage compression or decompression based on the numeric solution of the mathematical expression".
None of Friedman, Li or Willits teaches "providing a look-up table connecting the one or more overall volumes of the biological hydrogels, with molecular weights and concentrations of the one or more polymers based on the interaction parameter".
Doganaksoy teaches "methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  In this method, "users may be able to select the properties they desire in a material" (0007) then "[a] database of experimental runs (i.e., the design spaces) may be searched to find out which design spaces contain experimental runs that possess the desired properties" (0009).  Doganaksoy teaches that such a searchable database is advantageous for helping a practitioner design new chemical compositions (0005).
A searchable database constitutes "a look-up table".  In the combination of Friedman, Li and Willits, the polymeric composition comprises various polymers of different molecular weights and concentrations, and the relevant property of the composition is the volume (or percent volume change) of the biological hydrogel when contacted with the polymeric composition.  So when the teachings of Doganaksoy are combined with those of Friedman, Li and Willits, the look-up table of Doganaksoy will 
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a system as taught by Doganaksoy, to design a polymeric compositions, as taught by Friedman, Li and Willits, because Doganaksoy teaches that the system is advantageous for designing new chemical compositions having desired properties.  Given that the system of Doganaksoy can be used for designing any kind of chemical compositions, said practitioner would have readily predicted that the combination would successfully result in a computer system, including a look-up table, that can be used for designing polymeric compositions that have properties of causing (de)swelling of specific volumes — or volume percentages — in biological hydrogels.  The invention is therefore prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claims 42 and 30 above, as evidenced by Cone (Advanced Drug Delivery Reviews 2009; previously cited).
This rejection is maintained verbatim from the previous Office action.
The combination of Friedman, Li and Willits teaches a variety of mucosa (i.e. "biological hydrogel"), but does not teach that the mucosa have "a mesh size from 100 to 250 nm".
Cone teaches that mesh spacings for mucosa range from 100 to 1000 nm (p. 82, top of col. 2).  Hence, the mucosa taught by the combination of Friedman, Li and Willits inherently have a mesh size that covers the claimed range of 100 to 250 nm.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 6 Jan 2022, Applicant "submits that the above referenced passages provide examples of gaps between Friedman, Willits and Li's indications which supports … the conclusion that results of the related combination would be unpredictable at best" (p. 13).  Applicant's arguments are premised on the assumption that the composition of Friedman must maintain its foam properties after being applied to the mucus membrane: e.g. Applicant asserts that "in Friedman, there is no apparent mention of 'mucin' as a component of Friedman's 'foamable composition' and no apparent indication of how its presence may affect the stability of such composition" (p. 12).  This premise of the arguments is erroneous.
The effect that mucin has on the foam characteristics of the composition is irrelevant to the constitution of the composition and its use.  Friedman teaches that the foam is merely a transient means to the end of convenient administration of the composition itself:
A pharmaceutical or cosmetic composition manufactured using the foam carrier according to one or more embodiments of the present invention is very easy to use. When applied onto the afflicted body surface of mammals, i.e., humans or animals, it is in a foam state, allowing free application without spillage. Upon further application of a mechanical force, e.g., by rubbing the composition onto the body surface, it freely spreads on the surface and is rapidly absorbed. (0154)

"Rubbing the composition onto the body surface" destroys the foam.  The foam must be destroyed so that the composition "freely spreads on the surface and is rapidly absorbed".  Friedman further explicitly teaches that one of the desired characteristics of the composition is that the foam is easily destroyed after application: "a further aspect of the foam is breakability. The breakable foam is thermally stable, yet breaks under sheer force. Sheer-force breakability of the foam is clearly advantageous over thermally induced breakability" (0165).  The foam characteristics of the composition are important only between the time of dispensing from the container, and the time that the composition contacts the mucus membrane.  As soon as the composition makes contact with the mucus membrane, its foam characteristics are no longer important or relevant.

Hence, while the examiner acknowledges that combining mucin into the composition of Friedman may cause unpredictable effects on the foam structure of the composition (c.f. Reply, pp. 11–20), those effects do not matter.  The content of Friedman suggests that the effect of mucin on the foam is unimportant.  All mucus membranes tautologically contain mucin, and would therefore affect the foam structure of the composition.  And yet, Friedman explicitly teaches that the composition can be applied to mucosal surfaces (0024, 0037, 0167), without any discussion of how the contact with mucin affects the foam.  Hence, Friedman suggests that the effect of mucin on the foam just does not matter, because as soon as the composition contacts mucin, its foam properties are no longer important.
In summary, Applicant argues that that the teachings of Friedman — delivering a composition to a mucosal surface in the form of a foam — cannot be combined with Willits — altering mucosal structure with a composition — with a reasonable expectation of success.  This argument is unpersuasive, because it is based on the erroneous premise that the composition must retain its foam properties after application to the mucosal surface (i.e. coming into contact with mucin).  Friedman clearly teaches that it should not.
As explained above, and previously, the examiner has shown that one of ordinary skill in the art would have readily predicted, based on the teachings of Friedman and Willits, that a composition could successfully be created that has both the desired foam properties taught by Friedman, as well as having a desired effect on mucosal structure after application as taught by Willits.  Friedman teaches a wide 
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Soren Harward/Primary Examiner, Art Unit 1631